EXHIBIT 99.8 Mercator Minerals Ltd. Condensed Consolidated Interim Financial Statements June 30, 2011 (Stated in United States Dollars) (Unaudited) Condensed Consolidated Interim Statements of Financial Position 2 Condensed Consolidated Interim Statements of Comprehensive Income 3 Condensed Consolidated Interim Statements of Cash Flows 4 Condensed Consolidated Interim Statements of Changes in Shareholders’ Equity 5 Notes to the Condensed Consolidated Interim Financial Statements 6 - 34 Mercator Minerals Ltd. Condensed Consolidated Statements of Financial Position (unaudited) (Stated in Thousands of United States Dollars) June 30, 2011 December 31, 2010 Assets Current Assets Cash and cash equivalents $ $ Restricted cash (notes 8 and 9) Accounts receivable Inventories (note 5) Prepaid expenses Income taxes recoverable Marketable securities - Total Current Assets Mineral properties, plant and equipment (note 6) Inventories (note 5) Environmental bond Land reclamation bond Total Assets $ $ Liabilities and Equity Current Liabilities Accounts payable and accrued liabilities $ $ Long term debt (note 9) Derivative liabilities (note 10) Project financing (note 12) Equipment loans Net proceeds interest (note 7) - Deferred revenue (note 14) Total Current Liabilities Non-Current Liabilities Long-term debt (note 9) Derivative liabilities (note 10) Share purchase warrants (note 11) Project financing (note 12) Equipment loans Net proceeds interest (note 7) - Provision for site reclamation and closure (note 13) Deferred revenue (note 14) Total Liabilities Equity Share capital (note 15) Share-based payments reserve Accumulated other comprehensive income - Deficit ) ) Total Equity Total Liabilities and Equity $ $ Nature of business and continuing operations (note 1) Commitments and contingencies (notes 8, 9, 10, 11, 12, 13) - 2 - Mercator Minerals Ltd. Condensed Consolidated Statements of Comprehensive Income (unaudited) (Stated in Thousands of United States Dollars, except per share amounts) Six Months Ended Three Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Restated (note 4) Restated (note 4) Revenue Copper revenue $ Molybdenum revenue Silver revenue Other revenue 78 41 39 Costs and expenses Freight, smelting & refining Mining and processing Administration Share-based compensation Exploration expenditures Amortization and depreciation of mineral properties, plant and equipment Earnings from operations Finance expense ) Finance income 55 58 28 32 Loss on long-term debt extinguishment (note 9) - ) - ) Realized gain on marketable securities - - Realized loss on derivative liabilities (note 10) Unrealized gain / (loss) on derivative instruments (note 10) Unrealized gain / (loss) on share purchase warrants (note 11) Foreign exchange loss ) ) ) 6 Income before income taxes Income taxes expense (recovery) Current - - - Deferred - Net income for the period $ Other comprehensive income Unrealized gain (loss) on marketable securities 26 ) (8
